United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 00-2142
                                      ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Arkansas
                                        *
Ezra Earl Maglothin, Jr., also known    *
as Scotty Maglothin,                    * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                               Submitted: January 11, 2001
                                   Filed: February 13, 2001
                                    ___________

Before LOKEN and BYE, Circuit Judges, and BATAILLON,1 District Judge.
                               ___________

PER CURIAM.

       Ezra Earl “Scotty” Maglothin contests the district court’s2 refusal to set aside his
guilty plea, the calculation of his sentence, and the constitutional validity of his
sentence under Apprendi v. New Jersey, 530 U.S. 466 (2000). We affirm.


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska, sitting by designation.
      2
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       In July 1999, Maglothin agreed to buy one pound of methamphetamine (meth)
from a confidential government informant. The informant placed a briefcase with a
pound of meth in Maglothin’s car at a restaurant in Springfield, Arkansas. When
Maglothin left the restaurant, government agents intercepted him at a stop light.
Maglothin revved his engine and evaded the agents’ roadblock. A brief high-speed
chase ensued; the chase ended when Maglothin crashed his car. He lit the interior of
the car on fire with a gas canister, then rolled from the burning car and was arrested.

       Maglothin entered into a plea agreement with the government and pleaded guilty
to conspiring to distribute meth, a violation of 21 U.S.C. §§ 841 & 846. As part of the
deal, the government agreed to move for a downward departure at sentencing if
Maglothin fully cooperated by providing agents with information leading to further
investigations. In the months before sentencing, Maglothin was twice debriefed by FBI
agents, but the agents investigating Maglothin’s leads found them stale and unhelpful.
Consequently, the government elected not to move for a downward departure at
sentencing. After the Probation Office released its Presentence Report (PSR),
Maglothin moved to withdraw his guilty plea. He argued that the government had
prevented him from providing meaningful cooperation by refusing to release him from
jail. Maglothin also objected to substantial portions of the PSR. The district court
denied Maglothin’s motion to withdraw his guilty plea, and overruled each of his
objections to the PSR. The court ascertained a Guidelines range of 168 to 210 months,
and sentenced Maglothin at the bottom of that range.

       A defendant may not withdraw his guilty plea on a lark, for that would “degrade
the otherwise serious act of pleading guilty.” United States v. Hyde, 520 U.S. 670, 677
(1997). The district court may permit withdrawal if the defendant shows “any fair and
just reason.” Fed R. Crim. P. 32(e). “If a defendant does not present a fair and just
reason for withdrawal of a guilty plea, however, there is no need to examine
[additional] factors.” United States v. Payton, 168 F.3d 1103, 1105 (8th Cir.) (citation
omitted), cert. denied, 528 U.S. 843 (1999). In this case, the district court determined

                                          -2-
that Maglothin did not proffer a single “fair and just reason” to withdraw his plea. We
find no abuse of discretion in the district court’s determination. See id. at 1105
(standard of review).

       Maglothin didn’t raise an Apprendi challenge in the district court, so we review
his sentence for plain error. See United States v. Poulack, ___ F.3d ___, 2001 WL
15734, at *4 (8th Cir. Jan. 9, 2001). Maglothin’s 168-month prison sentence doesn’t
violate due process because the statutory maximum sentence for an indeterminate
quantity of meth is 240 months. See United States v. Aguayo-Delgado, 220 F.3d 926,
933-34 (8th Cir.), cert. denied, 121 S. Ct. 600 (2000). Maglothin appears to raise
additional challenges under the rubric of Apprendi; we reject these challenges out of
hand. See 8th Cir. R. 47B.

       Finally, Maglothin raises four challenges to the calculation of his sentence under
the Guidelines. We review the sentencing court’s fact-findings for clear error, and its
legal conclusions de novo. United States v. Moore, 212 F.3d 441, 445-46 (8th Cir.
2000). Maglothin contends that the court erroneously attributed a pound of meth to
him; that the court erred in denying him a sentence reduction for acceptance of
responsibility; that his sentence should have been reduced for playing a diminished role
in the offense; and that the court improperly increased his sentence for risking death or
serious bodily injury to another person while fleeing from a law enforcement officer.
None of Maglothin’s arguments has merit, and thus we affirm the district court’s
determinations of these issues. See 8th Cir. R. 47B.

      AFFIRMED.




                                          -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-